Citation Nr: 0518375	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  98-01 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for Terrien's marginal 
degeneration with vernal conjunctivitis and bilateral corneal 
scarring, currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1977 to August 
1985.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

In January 2004 the veteran testified at a hearing before the 
undersigned Veterans Law Judge of the Board of Veterans' 
Appeals, who the Chairman of the Board designated to conduct 
the hearing and decide the appeal.  38 U.S.C.A. § 7107 (West 
2002).

In September 2003, the veteran filed a claim for secondary 
service connection for depression and for arthritis.  These 
claims appear as yet unadjudicated.  In hearing testimony in 
January 2004, the veteran raised a claim for secondary 
service connection for headaches.  These matters are referred 
for appropriate action.

The Board remanded the case for additional development in 
June 2004.


FINDINGS OF FACT

1.  The veteran's best corrected far vision with well-
fitting, gas permeable contact lenses is 20/80 bilaterally, 
and her uncorrected far vision is 20/100 bilaterally.

2.  The veteran's visual impairment does not present such an 
unusual or exceptional disability picture as to render 
application of the rating schedule impracticable.

3.  The veteran's service-connected vision disability does 
not preclude substantially gainful employment.


CONCLUSION OF LAW

1.  The schedular criteria for a 50 percent disability rating 
for Terrien's marginal degeneration with vernal 
conjunctivitis and bilateral corneal scarring are met.  
38 U.S.C.A. § 1155 West 2002); 38 C.F.R. § 4.1, 4.2, 4.10, 
4.75, 4.83, 4.83a, 4.84a, Diagnostic Code 6001-6078 (2004).

2.  The regulatory criteria for submission to VA 
Undersecretary for Benefits, or to the Director, Compensation 
and Pension Service of the veteran's Terrien's marginal 
degeneration with vernal conjunctivitis and bilateral corneal 
scarring for extraschedular rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2004).

3.  The regulatory criteria for a total disability rating 
based on individual unemployability, including for submission 
to the Director, Compensation and Pension Service for 
authorization of an extraschedular TDIU are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

I.  Schedular Rating

VA regulation prescribes that, after obtaining the prescribed 
measurements of central visual acuity, central visual acuity 
is rated based on the best-corrected acuity for distance 
vision.  38 C.F.R. § 4.75 (2004).  Review of the many 
ophthalmologic and optometric examination reports of record 
from May 1995 to March 1005, both by VA practitioners and by 
examiners for the Social Security Administration (SSA) 
reveals two salient features.  First, the range of the 
measurements of corrected distance acuity varies widely and 
do not define a specific trend.  They vary greatly for each 
eye, and sometimes the right eye is better than the left, and 
sometimes the opposite.  Second, there are multiple instances 
of the examiner identifying a psychiatric or "functional" 
overlay to the veteran's endorsement of her ability to read 
the eye charts.

For example, on this latter point, one specialist wrote in a 
May 1, 1995, ophthalmology report for SSA disability 
purposes, "This 36 year old woman has markedly poor visual 
response to the Snellen chart which is not supported by the 
objective ocular findings.  The present status of this rare 
keratitis [atopic marginal corneal dystrophy] is inactive.  
This woman needs further psychological evaluation."  In 
August 1995, an examiner at the Emory Clinic noted the 
question whether there was a functional component to the 
veteran's examination response in light of a negative 
examination and good near visual acuity and previous history 
of 20/20 best-corrected visual acuity.  In September 1995, an 
Emory Clinic examiner noted that it was difficult to 
attribute the veteran's decreased acuity to her corneas, 
especially in the right eye, and noted a question whether 
there was other ophthalmologic cause.  In October 2004, she 
told a VA examiner that she had double vision when looking 
through one eye, on the basis of which, the examiner did not 
report findings for that eye.

In light of the above confounding factors, the Board will 
exclude the best and the worst corrected acuities and 
consider the measurements that group closely in a 
distribution that represents the significant preponderance of 
the data.  The worst reported corrected acuities are 20/200 
in the right eye in May 1995, and 20/400 in the left eye in 
July 2004, with the next worst corrected right acuity of 
20/100 in July 2004 and in March 2005, and the next worst 
corrected left acuity of 20/100 in May 1995 and March 2005.  
All other corrected distance acuities of record are better.  
The best corrected distance acuities measured between May 
1995 and March 2005 were 20/30 in the right eye and 20/40 in 
the left eye in February 2002; which are also excluded as 
anomalous.

The veteran asserts she is legally blind and that her 
service-connected visual impairment renders her individually 
unemployable.  The evidence is that she is not legally blind 
for VA purposes.  A November 1997 statement from R.D. 
Stulting, M.D., of the Emory Clinic reported that the 
veteran's uncorrected vision was "20/400 (legally blind)."  
VA bases determinations of vision impairment on corrected 
vision, consequently, it would be immaterial to her VA 
disability rating if her uncorrected visual acuity were such 
that it would constitute legal blindness if it were her 
corrected acuity.  Additionally, a February 1999 
psychological evaluation report done for the SSA noted that 
the veteran alleged to have a certificate of legal blindness, 
but she drove to the examination.  The veteran's assertion of 
legal blindness is not substantiated by any medical data, and 
her assertion is not credible.

Ultimately, for the purpose of selecting data upon which to 
rate the veteran's central visual acuity, the Board finds the 
measurements obtained at Indiana University School of 
Optometry the most probative.  These measurements were taken 
with a well-fitting pair of gas permeable contact lenses.  
The record contains multiple expert recommendations that gas 
permeable lenses are the preferred therapy for the veteran's 
vision.  The March 2005 measurements are the only ones 
actually taken with such lenses in place.  Consequently, the 
findings are reasonably understood to be the best-corrected 
acuity, and the others to be less reliable.

The Indiana University found the veteran to have uncorrected 
acuity of 20/100 and corrected acuity of 20/80 in both eyes.  
VA regulation prescribes that when applying the ratings for 
impairment of visual acuity, a person not having the ability 
to read at any one of the scheduled steps or distances, but 
reading at the next scheduled step or distance, is to be 
rated as reading at this latter step or distance.  38 C.F.R. 
§ 4.83 (2004).  This rule is consistent with the general 
rating principal that when a disability more nearly 
approximates the higher of two ratings, the higher rating is 
awarded.  38 C.F.R. § 4.7 (2004).

The rating schedule does not provide for rating 20/80 vision.  
It provides for rating 20/70 vision, with 20/100 as the next 
step.  Bilateral acuity of 20/80 means the veteran could not 
read at the correction for 20/70 vision.  Consequently, 20/80 
vision must be rated as the next higher scheduled step, in 
this case, 20/100, which is her uncorrected acuity.

By coincidence, the veteran will be rated at the same level 
of disability that she would obtain if she were rated for her 
uncorrected vision, as she asserts she should be, 
notwithstanding that regulation prescribes that the rating 
will be for the corrected distance acuity.  In light of the 
fact that the difference between her uncorrected and 
corrected acuity makes no difference in her disability rating 
at this time, the Board will disregard the November 1998 
report from the West Georgia Eye Care Center done for SSA 
indicating she was wearing contact lenses and the February or 
March [month obscured] 2001 VA outpatient record indicating 
she was wearing contact lenses.  The Board will not reach the 
question whether her failure to wear contact lenses is 
volitional or medically precluded as she claims.  Raising the 
bilaterally corrected acuity of 20/80 to the next scheduled 
step results in a disability rating of 50 percent.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6001-6078 (2004).

II.  Extraschedular Rating

The veteran has asserted that the rating schedule does not 
correctly provide for the extent of occupational disability 
she suffers because of her vision.  When there are 
extraordinary circumstances that render impracticable 
application of the VA rating schedule to a veteran's 
disability, such as marked interference with employment or 
frequent hospitalization, the agency of original jurisdiction 
may submit a claim to the VA Undersecretary for Benefits or 
to the Director, Compensation and Pension Service for 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2004).

The veteran testified in January 2004 that the SSA found her 
disabled from employment because of depression and because of 
her vision.  That testimony was not accurate.  The extensive 
SSA records in her VA claims file shows her SSA disability is 
for psychiatric reasons.  Although she listed legal blindness 
among her disabling conditions on her SSA disability 
application, the SSA Disability Determinations and two 
Administrative Law Judge decisions show psychiatric 
disability without mention of her vision.  Ophthalmology 
reports and residual functional capacity studies for SSA show 
only moderate visual impairment and no suggestion that she is 
disabled because of her eyes, but only that certain 
occupational activities are inadvisable.

She has not submitted any evidence that her vision has 
markedly interfered with employment, nor caused her to have 
frequent hospitalizations, which are the norms for finding 
application of the rating schedule impractical.  38 C.F.R. 
§ 3.321(b)(1) (2004).  In sum, there are no grounds for the 
Board to remand this case for submission to VA officers 
authorized to award an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1) (2004); see Floyd v. Brown, 9 Vet. App. 88 
(1996); see also VAOPGCPREC 6-96 (2004).

III.  TDIU

When a veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, the agency of original jurisdiction may award a 
total disability rating based on individual unemployability, 
if the veteran has service-connected disabilities rated 
sufficiently highly, as prescribed in the regulation.  
38 C.F.R. § 4.16(a) (2004).  If the veteran's service-
connected disabilities are not at the prescribed schedular 
level, and the veteran is nonetheless individually 
unemployable due to service-connected disability, the 
Director, Compensation and Pension Service is authorized to 
award TDIU.  38 C.F.R. § 4.16(b) (2004).  The Board of 
Veterans' Appeals may not award extraschedular TDIU in the 
first instance, but it may remand a TDIU claim for submission 
to the Director, Compensation and Pension Service for initial 
consideration of an extraschedular TDIU if the evidence shows 
inability to secure and follow substantially gainful 
occupation coincident with schedular disability insufficient 
to bring an award of TDIU within the agency of original 
jurisdiction's or the Board's initial jurisdiction.  
VAOPGCPREC 6-96.

Of 300 pages of records from the SSA, almost all of them 
pertain to psychiatric disability.  The several assessments 
of the veteran's functional capacity for work show, as noted 
above, some visual impairment.  An April 2002 residual 
capacity report shows that she would have difficulty at work 
that requires seeing detail and that she should not work in 
hazardous environments.  The clear weight of the SSA 
disability determinations, including Administrative Law Judge 
rulings, is that the veteran is disabled by her mental 
status.  The decisions make no mention of a significant 
contribution of her vision to her disablement from 
employment.

In this case, the large volume of SSA-compiled objective data 
and the SSA's analysis of that data are highly persuasive 
that the veteran's service-connected vision disorder does not 
keep her from gainful employment.  Taken together with the VA 
and private outpatient records of May 1995 to March 2005, 
there is not credible, probative evidence of record that the 
veteran's service-connected Terrien's marginal degeneration 
with vernal conjunctivitis and bilateral corneal scarring 
renders her individually unemployable such that the Board 
should remand the case for submission to appropriate VA 
authority.  38 C.F.R. § 4.16(b) (West 2002); VAOPGCPREC 6-96.

IV.  Duty to Notify and to Assist.

This appeal originated with claims that pre-dated enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), consequently, 
initial adjudication of the increased rating claim pre-dated 
the notice to the veteran that the VCAA mandates.  VA 
notified the veteran by letter of June 2004 of the 
information and evidence necessary to substantiate her claims 
for increased rating and for TDIU.  The letter pre-dated 
initial adjudication of the TDIU claim.  The letter provided 
comprehensive notice of the information and evidence 
necessary for the veteran to substantiate her claim and of 
her rights and of her and VA's respective burdens to produce 
and obtain information and evidence.  The veteran had 
opportunity to submit evidence subsequent to this notice and 
before return of the appeal to the Board, and additional 
evidence entered the record in September 2004.  The late 
issue of the notice letter has not prejudiced the veteran's 
prosecution of her claim.  VA has discharged its notice 
duties in this case.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).

VA has obtained all of the evidence of which it had notice.  
The veteran had reported VA treatment, and VA has obtained 
those records, although some were via the SSA, comprising 
part of the SSA file that VA obtained after eight years and 
six requests.  38 C.F.R. § 3.159(c)(1), (2) (2004).  There is 
no indication of record of a failure to obtain evidence of 
which VA must notify the veteran.  38 C.F.R. § 3.159(e) 
(2004).

VA examined the veteran in September 1996, February 2002, and 
July 2004, obtaining additional review of the veteran's 
medical records and an opinion in January 2005.  VA has 
discharged its duty to develop medical evidence where 
necessary to decide a claim.  38 C.F.R. § 3.159(c)(4) (2004).


ORDER

A schedular disability rating of 50 percent is granted for 
Terrien's marginal degeneration with vernal conjunctivitis 
and bilateral corneal scarring.

Extraschedular rating for Terrien's marginal degeneration 
with vernal conjunctivitis and bilateral corneal scarring is 
denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


